Citation Nr: 0516128	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  02-07 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2.  Entitlement to Survivors' and Dependents' Educational 
Assistance (DEA) benefits under Chapter 35, Title 38, United 
States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The appellant is the widow of the veteran who served on 
active duty from December 1964 to December 1968; he died in 
February 2002.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of April 
2002, by the Nashville, Tennessee, Regional Office (RO), 
which denied service connection for the cause of the 
veteran's death and eligibility for DEA benefits under 
Chapter 35.  The appellant perfected a timely appeal to that 
decision.  

In July 2004, the Board remanded the issues on appeal to the 
RO for further evidentiary development.  Following the 
requested development, a supplemental statement of the case 
(SSOC) was issued in December 2004.  The case is once more 
before the Board for appellate consideration.  

The Board notes that, in her substantive appeal, received in 
June 2002, the appellant requested a personal hearing before 
a Veterans Law Judge from the Board sitting at the RO.  The 
appellant was then scheduled for a Travel Board hearing to be 
held on August 23, 2002.  However, in a letter from the 
appellant, dated in July 2002, she indicated that she was 
unable to attend the scheduled Travel Board hearing, and 
requested that the Board proceed with the adjudication of her 
appeal based on the evidence already of record.  Therefore, 
the Board deems the appellant's request for a hearing 
withdrawn.  See 38 C.F.R. § 20.702 (2004).  



FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of her claims and has notified 
her of the information and evidence necessary to substantiate 
her claims.  

2.  The veteran served in the Republic of Vietnam during the 
Vietnam Era; thus, exposure to Agent Orange may be presumed.  

3.  The veteran died in February 2002, at the age of 55; the 
immediate cause of death was reported on the certificate of 
death as pneumonia.  No other significant condition 
contributing to his death was reported on the death 
certificate.  No autopsy was performed.  

4.  At the time of the veteran's death, service connection 
was in effect for post-traumatic stress disorder (PTSD), 
evaluated as 50 percent disabling; shell fragment wound (SFW) 
abdomen, muscle group (MG) XIX, evaluated as 30 percent 
disabling; SFW, right forearm, MG VIII, evaluated as 10 
percent disabling; SFW, right knee, evaluated as 10 percent 
disabling; SFW, right face, evaluated as 10 percent 
disabling; and multiple superficial SFWs to both legs, 
evaluated as 0 percent disabling.  The combined disability 
evaluation was 80 percent.  

5.  Pneumonia is not on the list of diseases in 38 U.S.C.A. 
§ 1116(a)(2) and 38 CFR § 3.309(e) presumed to be caused by 
Agent Orange.  

6.  The medical evidence of record does not indicate that 
pneumonia was incurred in or aggravated by military service 
or any incident occurring therein, including exposure to 
Agent Orange or other herbicide agent.  

7.  There is no competent medical evidence showing that a 
service-connected disability was the immediate or underlying 
cause of the veteran's death; nor is there competent medical 
evidence showing that a service-connected disability or 
disabilities contributed substantially or materially to cause 
death.  

8.  The veteran did not have a permanent total service-
connected disability in effect at the time of his death, and 
it is not established that his death was due to a service-
connected disability.  


CONCLUSIONS OF LAW

1.  The veteran's fatal pneumonia was not incurred in or 
aggravated by his active military service; and, it was not 
proximately due to or the result of a service-connected 
disease or disability.  38 U.S.C.A. §§ 1110, 1310, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.309, 3.312 (2004).  

2.  The requirements for eligibility for dependents' 
educational benefits under Chapter 35, Title 38, United 
States Code, have not been met.  38 U.S.C.A. §§ 3501, 3510 
(West 2002); 38 C.F.R. §§ 3.807, 21.3021 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act (VCAA).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  In addition, 
VA promulgated regulations to implement the provisions of the 
law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of the information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

Significantly, notice as required by 38 U.S.C.A. § 5103(a) 
must be provided to an appellant before the initial 
unfavorable decision on a claim for VA benefits.  That notice 
was provided in the present case.  

The appellant's claim for DIC benefits was received in March 
2002; and, in a March 2002 letter, the RO essentially 
provided notice to her regarding what information and 
evidence was needed to substantiate her claims for benefits, 
as well as what information and evidence must be submitted by 
her, what information and evidence would be obtained by VA, 
and the need for her to submit any evidence in her possession 
that pertains to the claims.  The Board finds that VA's 
duties under the law and recently revised implementing 
regulations have been fulfilled.  Significantly, the 
discussions in the April 2002 rating decision appealed, the 
June 2002 statement of the case (SOC), the July 2004 Board 
remand, and the December 2004 supplemental statement of the 
case (SSOC) (especially when considered collectively) 
informed him of the information and evidence needed to 
substantiate his claim and complied with VA's notification 
requirements.  

Regarding the duty to assist, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating his or her claim.  38 U.S.C.A. § 5103A(a); 
38 C.F.R. § 3.159(c), (d).  Such assistance includes making 
every reasonable effort to obtain relevant records (including 
private and service medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c); 38 C.F.R. 
§ 3.159(c)(1-3).  During the course of this appeal, the RO 
has obtained and reviewed the evidence identified by the 
appellant as pertinent to her claims.  

The applicable duties to notify and assist have been 
substantially met by the RO, and there are no areas in which 
further development may be fruitful.  There would be no 
possible benefit to remanding this claim, or to otherwise 
conduct any other development.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991).  


II.  Factual background.

The pertinent facts in this case may be briefly summarized.  
The record indicates that the veteran served on active duty 
from December 1964 to December 1968.  The record also 
indicates that the veteran served in the Republic of Vietnam, 
and was awarded the Purple Heart medal for wounds incurred in 
action in February 1966.  His service medical records show 
that he was treated for multiple shrapnel wounds, including 
wounds of the abdomen, both leg, right arm, hip and face, 
while stationed in Vietnam in February 1966.  

The record reflects that the veteran died in February 2002, 
at the age of 55.  A certificate of death, dated in February 
2002, shows that the veteran's death was attributed to 
pneumonia.  No other condition was listed as contributing to 
death, but not resulting in the underlying cause of death.  
An autopsy was not performed.  

At the time of the veteran's death, service connection was in 
effect for post-traumatic stress disorder (PTSD), evaluated 
as 50 percent disabling; shell fragment wound (SFW) abdomen, 
muscle group (MG) XIX, evaluated as 30 percent disabling; 
SFW, right forearm, MG VIII, evaluated as 10 percent 
disabling; SFW, right knee, evaluated as 10 percent 
disabling; SFW, right face, evaluated as 10 percent 
disabling; and multiple superficial SFWs to both legs, 
evaluated as 0 percent disabling.  The combined disability 
evaluation was 80 percent.  

The service medical records, including the enlistment 
examination dated in December 1964 as well as the separation 
examination dated in December 1968, are negative for any 
complaints or findings referable to any lung disorder, to 
include pneumonia.  

Medical evidence of record, dated from January 1969 through 
May 1992, reflects clinical evaluation and treatment for 
shrapnel wounds, coronary artery disease, degenerative joint 
disease of the lumbar spine, and a psychiatric evaluation, 
eventually diagnosed as PTSD.  In May 1991, the veteran was 
hospitalized for complaints of chest pain; he underwent 
emergency cardiac catheterization and PTCA.  The 
catheterization showed total occlusion of the right coronary 
artery and severe occlusion distal, left circumflex and 80 
percent of the first obtuse marginal.  On examination, the 
lungs had bilateral breath sounds, with a few scattered 
crackles in the left base, which cleared with a cough.  The 
abdominal examination was unremarkable.  The discharge 
diagnoses were status post myocardial infarction and PTCA; 
and history of depression and anxiety.  A VA compensation 
examination in May 1992, reflects a diagnosis of chronic 
PTSD, moderate.  

VA medical records, dated from March 1993 through September 
1996, show that the veteran received ongoing clinical 
evaluation and treatment for depression and anxiety, chronic 
back pain, gastrointestinal (GI) problems, and symptoms 
associated with coronary artery disease.  The veteran was 
seen in a clinic in April 1994, complaining of lower 
abdominal pain with black loose stools.  The assessment was 
R/O gastric ulcer and prostatitis.  An upper GI series, 
performed in May 1994, showed mild esophageal reflux and 
rapid transit through the small intestines.  The assessment 
was irritable bowel syndrome and prostatitis.  When seen in 
January 1995, the veteran indicates that his stomach still 
burned at night; he also reported occasional heartburn and 
intermittent diarrhea.  The assessment was hypertension, 
stable, and gastritis.  A treatment report, dated in February 
1996, reflects an assessment of gastroesophageal reflux 
disease (GERD).  The veteran was admitted to a hospital in 
August 1996 with complaints of chest pain and tightness for 
one-day duration.  Respiratory system examination showed the 
chest to be resonant to percussion, with vesicular breath 
sounds with no added sounds on auscultation.  Abdominal 
examination was unremarkable.  The discharge diagnoses were 
stable angina; hypercholesterolemia, on diet control; and 
periarthritis on the left shoulder.  

Received in August 1999 were VA treatment reports, dated from 
March 1999 to July 1999, showing clinical evaluation and 
treatment for several disabilities.  A chest X-ray, performed 
in March 1999, revealed chronic fibrosis of the pleura and 
parenchyma of the left base with slightly greater blunting of 
the left costophrenic sulcus now.  He also had scattered 
granulomata.  No active infiltrate.  The veteran was seen for 
a follow up evaluation for upper respiratory infection in May 
1999; he noted that he had cut down on cigarettes.  Following 
a physical evaluation, the pertinent assessment was tobacco 
dependency, arthritis, and history of Barrett's esophagus.  
The examiner discussed with the veteran the need to quit 
smoking; they also discussed the increased risks of continued 
smoking.  

The appellant's claim for DIC benefits (VA Form 21-534) was 
received in March 2002.  Submitted in support of her claim 
were VA medical records, dated from October 2001 through 
February 2002.  These records show that the veteran received 
ongoing treatment for GI problems, respiratory symptoms 
associated with obstructive lung disease, and depression.  On 
February 22, 2002, the veteran presented to the hospital with 
a four-day history of increasing shortness of breath, cough 
with gray sputum production, and feeling hot with no 
documented fever.  He also complained of chills, wheezing, 
chest congestion, generalized weakness and joint pain.  He 
was found to have a low pulse; he was admitted for further 
work-up and treatment.  He had previous work-up including 
bronchoscopy, colonoscopy, CT of the abdomen and chest, which 
were all negative.  The veteran was admitted to the hospital 
with a diagnosis of community-acquired pneumonia; he was put 
on Azithromycin and Ceftriaxone.  He also received breathing 
treatments and was put on oxygen.  On the second day of 
admission, the veteran was doing a lot better, he was 
afebrile and continued to report productive cough with 
yellowish sputum.  His breathing was subjectively better.  He 
was doing very well until the third day of admission, when he 
was found to be in ventricular fibrillation.  He was 
intubated and CPR was started; however, he subsequently was 
pronounced dead.  

In July 2004, the veteran's claims folder was referred to a 
specialist having knowledge of stomach, duodenum, and 
peritoneal adhesions.  The examiner noted that the veteran 
suffered multiple shrapnel wounds in February 1966; as a 
result, he underwent a laparotomy and had six inches of ileum 
removed for a small perforation.  The examiner observed that, 
during the time from his discharge from service, the veteran 
was basically followed mainly for PTSD.  He noted that the 
veteran did have some chronic abdominal pain; and, over the 
years, he did have gastrointestinal (GI) evaluations.  In 
fact, within two years of his death, the veteran had a 
colonoscopy, which was entirely normal.  He also had an 
esophagogastroduodenoscopy performed, which showed some mild 
gastroesophageal reflux disease and short-segment Barrett's 
esophagus.  This was treated with proton pump inhibitors, and 
he had good relief of his symptoms, and on his latest 
biopsies he had no evidence of any dysplasia of the 
esophagus.  

The examiner also noted that, in the last few years of his 
life, the veteran developed increasing cardiopulmonary 
problems, particularly pulmonary problems that revealed a 
large pleural effusion, for which he underwent thoracentesis, 
which showed no evidence of malignancy.  He also had multiple 
episodes of pneumonia.  During that period, he was also 
worked up for malnutrition, and there was no evidence of any 
GI malabsorption syndrome.  The examiner further noted that 
on most of the veteran's hospitalizations, during the last 
few years of his life, when he would come in to the hospital 
and receive good nutrition, his serum albumin and nutritional 
status would improve.  The examiner stated that the veteran's 
pulmonary problem, which developed in the last years of his 
life and continually worsened, did not appear in any way to 
come from any GI tract problem or underlying pathology.  On 
his last hospitalization, he was admitted with a diagnosis of 
a community-acquired pneumonia, from which he succumbed.  The 
examiner noted that, during that hospitalization, there was 
no evidence of any GI complaints, and there were no 
gastrointestinal problems complicating his pulmonary status.  

In response to questions posed to the examiner, in the 
Board's July 2004 remand, he reached the following 
conclusions: 

(1) There is no evidence that any of the veteran's GI 
problems are in any way associated with his death; also, as 
far as his resection, there was no evidence that he had any 
postoperative complications, and he seemed to have done quite 
well from a GI standpoint; 

(2) There is no evidence in the records that the veteran's 
gastrointestinal pathology either caused or contributed 
substantially or materially to the veteran's death; the 
examiner also noted that the only significant GI problem that 
the veteran had were well controlled with medicine, and in no 
way contributed to his demise; 

(3) The veteran's death was secondary to a community-acquired 
pneumonia, for cardiopulmonary disease that had been ongoing.  
He noted that the veteran was a continuing smoker, which 
obviously aggravated his underlying pulmonary disease.  There 
was no correlation that can be drawn from his PTSD and its 
effect on aggravating or worsening his pulmonary condition, 
and making him less able to fight an infection or being able 
to recover from the pulmonary infection, i.e., pneumonia from 
which he succumbed.  As far as the shell fragment wounds of 
his abdomen, he had completely recovered from these 
postoperatively, and there were no sequelae from this.  With 
regards to the shell fragment wounds of his right forearm, 
right knee, face, and his legs, he recovered from these when 
they initially occurred, and there was absolutely no sequelae 
from these that would have in any way brought about or been 
involved in his demise.  

The examiner concluded there was no evidence that the 
veteran's PTSD, or gastrointestinal wounds that he sustained 
in 1966, in any way could have contributed to his death.  He 
explained that the veteran had had complete resolution of 
this wound with surgical correction.  His GERD, which he did 
have, was well controlled with proton pump inhibitors, and in 
no way contributed to his death.  As far as his immune 
system, there was nothing in his GI tract that was ever 
diagnosed that would have hindered his immune system from 
being able to fight off an infection.  


III.  Legal analysis.

According to applicable laws and regulations, service 
connection for the cause of a veteran's death requires 
evidence that a service-connected disability was the 
principal or contributory cause of death.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312(a) (2004).  A service- 
connected disability will be considered the principal 
(primary) cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b) (2004).  A service-connected 
disability will be considered a contributory cause of death 
when such disability contributed substantially, or combined 
to cause death--e.g. when a causal (not just a casual) 
connection is shown.  38 C.F.R. § 3.312(c) (2004).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).  

Additionally, under the provisions of 38 C.F.R. § 3.309(e), 
if a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the diseases set forth in 38 
C.F.R. § 3.309(e) shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met even though 
there is no record of such disease during service, provided 
that the rebuttable presumption provisions of 38 C.F.R. 
§ 3.307(d) are also satisfied.  These diseases include 
chloracne, Type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes), Hodgkin's disease, chronic 
lymphocytic leukemia, multiple myeloma, Non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers 
(including cancer of the lung, bronchus, larynx, or trachea), 
and soft-tissue sarcoma.  38 C.F.R. § 3.309(e) (2004).  

Note 1: The term ``soft-tissue sarcoma'' includes the 
following: Adult fibrosarcoma, Dermatofibrosarcoma 
protuberans, Malignant fibrous histiocytoma, Liposarcoma, 
Leiomyosarcoma, Epithelioid leiomyosarcoma (malignant 
leiomyoblastoma), Rhabdomyosarcoma, Ectomesenchymoma, 
Angiosarcoma (hemangiosarcoma and lymphangiosarcoma), 
Proliferating (systemic) angioendotheliomatosis, Malignant 
glomus tumor, Malignant hemangiopericytoma, Synovial sarcoma 
(malignant synovioma), Malignant giant cell tumor of tendon 
sheath, Malignant schwannoma, including malignant schwannoma 
with rhabdomyoblastic differentiation (malignant Triton 
tumor), glandular and epithelioid malignant schwannomas, 
Malignant mesenchymoma, Malignant granular cell tumor, 
Alveolar soft part sarcoma, Epithelioid sarcoma, Clear cell 
sarcoma of tendons and aponeuroses, Extraskeletal Ewing's 
sarcoma, Congenital and infantile fibrosarcoma, and Malignant 
ganglioneuroma.  38 C.F.R. § 3.309(e), Note 1 (2004).  

Note 2: For purposes of this section, the term acute and 
subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  38 C.F.R. § 3.309(e), Note 2 (2004).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he served in the Republic of 
Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(iii) 
(2004).  

The United States Court of Appeals for the Federal Circuit 
found that under the Veterans' Dioxin and Radiation Exposure 
Compensation Standards Act, a claimant is not precluded from 
presenting proof of direct service connection between a 
disorder and exposure to Agent Orange, even if the disability 
in question is not among the enumerated disorders which are 
presumed to be service related, the presumption not being the 
sole method for showing causation.  Combee v. Brown, 34 F. 3d 
1039 (Fed Cir. 1994).  As such, the appellant may establish 
service connection for pneumonia by presenting evidence, 
which shows that the disorder began during the veteran's 
service or is related to an incident of such service, 
including in-service Agent Orange exposure.  

After careful review of the evidentiary record, the Board 
finds that the preponderance of the evidence is against the 
appellant's claim for service connection for the cause of the 
veteran's death, to include as secondary to herbicide 
exposure.  The veteran's service records reflect that he 
served in the Republic of Vietnam.  Nonetheless, pneumonia is 
not one of the diseases for which there is a presumptive 
connection with herbicide exposure.  Accordingly, service 
connection for the cause of the veteran's death, secondary to 
herbicide exposure, cannot be established on a presumptive 
basis under 38 C.F.R. § 3.309(e).  See 38 U.S.C.A. § 1116; 38 
C.F.R. §§ 3.307, 3.309.  The Board is not, however, precluded 
from consideration of the veteran's claim on a direct basis.  
See Combee, supra.  

As noted, the veteran's service medical records are 
completely silent with respect to any complaints or findings 
of a lung disorder, to include pneumonia.  Significantly, the 
post service medical records show that the veteran was first 
treated for a lung disorder, diagnosed as bronchitis, in 
September 1995, approximately 27 years after the veteran's 
discharge from service.  Pneumonia was not diagnosed until 
shortly prior to the veteran's death, approximately 34 years 
after his discharge from military service.  While the 
available post-service clinical treatment records disclose 
that the veteran suffered from COPD and related heart 
disorders, there was no suggestion that any such disorders 
had been incurred as a result of the veteran's active 
service.  Rather, following a review of the veteran's claims 
folder, in July 2004, a VA examiner concluded there was no 
evidence that the veteran's PTSD, or gastrointestinal wounds 
that he sustained in 1966, in any way could have contributed 
to his death.  He explained that the veteran had had complete 
resolution of this wound with surgical correction.  His GERD, 
which he did have was well controlled with proton pump 
inhibitors, and in no way contributed to his death.  As far 
as his immune system, there was nothing in his GI tract that 
was ever diagnosed that would have hindered his immune system 
from being able to fight off an infection.  

In this regard, the Board recognizes that toward the end of 
his life, the veteran suffered from a variety of debilitating 
illnesses including coronary artery disease, degenerative 
joint disease, restrictive lung disease, chronic abdominal 
pain as result of his multiple SFWs from service, and 
pneumonia.  However, absent a competent medical opinion that 
is supported by a plausible rationale based on objective 
medical evidence, service connection for the cause of his 
death due to pneumonia cannot be established.  Moreover, the 
Board does not doubt the sincerity of the appellant's belief 
that the disease, which caused the veteran's death, was 
incurred as a result of exposure to herbicide agents in 
Vietnam.  Such lay statements as offered by the appellant do 
not, however, constitute medical evidence.  As a layperson, 
the appellant is not competent to address an issue requiring 
an expert medical opinion, to include opinions as to medical 
etiology or medical diagnoses.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1991) (laypersons are not competent to render 
medical opinions).  

Thus, the Board can only conclude that the preponderance of 
the evidence is against the appellant's claim.  Because the 
preponderance of the evidence is against her claim, the 
benefit of the doubt doctrine is not for application here.  
See 38 U.S.C.A. § 5107(b).  Therefore, the appellant's claim 
with respect to the issue of entitlement to service 
connection for the cause of the veteran's death must be 
denied.  

B.  Chapter 35 Benefits.

For the purposes of administering educational assistance 
benefits under 38 U.S.C. Chapter 35, the child or surviving 
spouse of a veteran will have basic eligibility if the 
following conditions are met: (1) The veteran was discharged 
from service under conditions other than dishonorable; and 
(2) the veteran has a permanent and total service-connected 
disability; or (3) a permanent and total service-connected 
disability was in existence at the time of the veteran's 
death; or (4) the veteran died as a result of a service- 
connected disability.  38 U.S.C.A. §§ 3501, 3510; 38 C.F.R. 
§§ 3.807(a), 21.3020, 21.3021 (2004).  

In this case, the veteran's death has not been adjudicated as 
service-connected, and he did not die while having a service- 
connected disability evaluated as total and permanent.  For 
eligibility to survivors' educational assistance, one of 
these requirements must be met.  

Based upon an application of the preceding legal principles 
to the facts of this case, the Board concludes that the 
appellant does not meet the criteria to establish entitlement 
to Dependents' Educational Assistance under Chapter 35, Title 
38, United States Code.  Where, as here, the law and not the 
evidence is dispositive of the claim, the claim must be 
denied because of lack of legal merit or lack of entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

ORDER

Service connection for the cause of the veteran's death is 
denied.  

Entitlement to Dependents' Educational Assistance benefit 
under Chapter 35, Title 38, United States Code, is denied.  



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


